 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of February 2, 2017,
by and between Imation Corp., a Delaware corporation with offices located at
1099 Helmo Avenue N, Suite 250, Oakdale, Minnesota 55128 (the "Company"), and
Madison Avenue Capital Holdings, Inc., a Delaware corporation (the "Designee").

 

RECITALS

 

A.       In connection with the Subscription Agreement by and among the Company
and Clinton Group, Inc., a Delaware corporation, dated as of November 22, 2016
(the "Subscription Date") (as amended from time to time. the "Subscription
Agreement"), the Company has agreed, upon the terms and subject to the
conditions of the Subscription Agreement, to issue and sell to the Designee (i)
on the Initial Closing Date (as defined below), 12,500,000 shares of the
Company's common stock, par value $0.01 per share (the "Common Stock") (as
adjusted for any stock split, stock dividend, stock combination,
reclassification or similar transaction occurring after the Subscription Date)
upon the consummation of the Capacity (as defined below) (the "Initial Capacity
Shares") and (ii) on the Subsequent Closing Date (as defined below), if any, an
additional 2,500,000 shares of Common Stock (as adjusted for any stock split,
stock dividend, stock combination, reclassification or similar transaction
occurring after the Subscription Date) upon the consummation of the Capacity
Expansion (the "Subsequent Capacity Shares").

 

B.       In accordance with the terms of the Subscription Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended (the "1933 Act") and the rules and regulations thereunder, or
any similar successor statute, and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Designee
hereby agree as follows:

 

1.                  Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)                "Additional Effective Date" means the date the Additional
Registration Statement is declared effective by the SEC.

 

(b)               "Additional Effectiveness Deadline" means the date which is
the earlier of (x) sixty (60) calendar days after the earlier of the Additional
Filing Date and the Additional Filing Deadline and (y) the fifth (5th) Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Additional Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Additional Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Additional Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business.

 



1 



 

(c)                "Additional Filing Date" means the date on which the
Additional Registration Statement is filed with the SEC.

 

(d)               "Additional Filing Deadline" means if Cutback Shares are
required to be included in any Additional Registration Statement, the later of
(i) the date sixty (60) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date six (6) months from the Initial Effective Date, the
Subsequent Effective Date or the most recent Additional Effective Date, as
applicable.

 

(e)                "Additional Registrable Securities" means, (i) any Cutback
Shares not previously included on a Registration Statement, and (ii) any capital
stock of the Company issued or issuable with respect to the Capacity Shares or
the Cutback Shares, as applicable, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise.

 

(f)                "Additional Registration Statement" means a registration
statement or registration statements of the Company filed under the 1933 Act
covering the resale any Additional Registrable Securities.

 

(g)               "Additional Required Registration Amount" means any Cutback
Shares not previously included on a Registration Statement, all subject to
adjustment as provided in Section 2(g).

 

(h)               "Business Day" means any day other than Saturday, Sunday or
any other day on which commercial banks in the City of New York are authorized
or required by law to remain closed.

 

(i)                 "Capacity" has the meaning as set forth in the Capacity and
Services Agreement.

 

(j)                 "Capacity and Services Agreement" shall have the meaning set
forth in the Subscription Agreement.

 

(k)               "Capacity Expansion" has the meaning as set forth in the
Capacity and Services Agreement.

 

(l)                 "Capacity Shares" means the Initial Capacity Shares and/or
the Subsequent Capacity Shares, as applicable.

 

(m)             "Cutback Shares" means any of the Initial Required Registration
Amount, the Subsequent Required Registration Amount or the Additional Required
Registration Amount of Registrable Securities not included in any Registration
Statements previously declared effective hereunder as a result of a limitation
on the maximum number of shares of Common Stock permitted to be registered by
the staff of the SEC pursuant to Rule 415. The number of Cutback Shares shall be
allocated pro rata among the Investors.

 



2 



 

(n)               "effective" and "effectiveness" refer to a Registration
Statement that has been declared effective by the SEC and is available for the
resale of the Registrable Securities required to be covered thereby.

 

(o)               "Effective Date" means the Initial Effective Date, the
Subsequent Effective Date and the Additional Effective Date, as applicable.

 

(p)               "Effectiveness Deadline" means the Initial Effectiveness
Deadline, the Subsequent Effectiveness Deadline and the Additional Effectiveness
Deadline, as applicable.

 

(q)               "Eligible Market" means the Principal Market, The NASDAQ
Capital Market, The NASDAQ Global Market, The NASDAQ Global Select Market, The
NYSE MKT LLC or any OTC listing or quotation.

 

(r)                 "Filing Deadline" means the Initial Filing Deadline, the
Subsequent Filing Deadline and the Additional Filing Deadline, as applicable.

 

(s)                "Initial Closing Date" shall have the meaning set forth in
the Subscription Agreement.

 

(t)                 "Initial Effective Date" means the date that the Initial
Registration Statement has been declared effective by the SEC.

 

(u)               "Initial Effectiveness Deadline" means the date which is the
earlier of (x) the third (3rd) year anniversary of the Initial Closing Date and
(y) the fifth (5th) Business Day after the date the Company is notified (orally
or in writing, whichever is earlier) by the SEC that such Initial Registration
Statement will not be reviewed or will not be subject to further review;
provided, however, that if the Initial Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the Initial
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 

(v)               "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.

 

(w)             "Initial Filing Deadline" means the date which one hundred fifty
(150) calendar days immediately preceding the date that is the third (3rd) year
anniversary of the Initial Closing Date.

 

(x)               "Initial Registrable Securities" means (i) the Initial
Capacity Shares issued and (ii) any capital stock of the Company issued or
issuable with respect to the Initial Capacity Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise.

 

(y)               "Initial Registration Statement" means a registration
statement or registration statements of the Company filed under the 1933 Act
covering the resale of Initial Registrable Securities.

 



3 



 

(z)                "Initial Required Registration Amount" means the number of
Initial Capacity Shares issued on the Initial Closing Date, subject to
adjustment as provided in Section 2(g).

 

(aa)            "Investor" means the Designee or any transferee or assignee
thereof to whom the Designee assigns its rights in accordance with this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9.

 

(bb)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(cc)            "Principal Market" means The New York Stock Exchange.

 

(dd)          "register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.

 

(ee)            "Registrable Securities" means the Initial Registrable
Securities, the Subsequent Registrable Securities and the Additional Registrable
Securities; provided that Registrable Securities shall not include any
securities that (i) have been sold either pursuant to a registration statement
or Rule 144, (ii) have been sold or otherwise transferred in a private
transaction in which the transferor's rights under this Agreement are not
validly assigned in accordance with this Agreement, or (iii) may be sold without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any similar provisions then in force under
the 1933 Act).

 

(ff)             "Registration Statement" means the Initial Registration
Statement, the Subsequent Registration Statement and the Additional Registration
Statement, as applicable.

 

(gg)           "Required Holders" means the holders of at least a majority of
the Registrable Securities then outstanding and shall include the Designee so
long as the Designee or any of its affiliates holds any Registrable Securities.

 

(hh)           "Required Registration Amount" means the Initial Required
Registration Amount, the Subsequent Required Registration Amount or the
Additional Required Registration Amount, as applicable.

 

(ii)               "Rule 415" means Rule 415 promulgated under the 1933 Act or
any successor rule providing for offering securities on a continuous or delayed
basis.

 

(jj)               "SEC" means the United States Securities and Exchange
Commission.

 

(kk)           "Subsequent Closing Date" shall have the meaning set forth in the
Subscription Agreement.

 



4 



 

(ll)               "Subsequent Effective Date" means the date that the
Subsequent Registration Statement has been declared effective by the SEC.

 

(mm)       "Subsequent Effectiveness Deadline" means the date which is the
earlier of (x) the third (3rd) year anniversary of the Subsequent Closing Date
and (y) the fifth (5th) Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Subsequent
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Subsequent Effectiveness Deadline falls
on a Saturday, Sunday or other day that the SEC is closed for business, the
Initial Effectiveness Deadline shall be extended to the next Business Day on
which the SEC is open for business.

 

(nn)           "Subsequent Filing Date" means the date on which the Subsequent
Registration Statement is filed with the SEC.

 

(oo)           "Subsequent Filing Deadline" means the date which is one hundred
fifty (150) calendar days immediately preceding the date that is the third (3rd)
year anniversary of the Subsequent Closing Date.

 

(pp)           "Subsequent Registrable Securities" means (i) the Subsequent
Capacity Shares issued and (ii) any capital stock of the Company issued or
issuable with respect to the Subsequent Capacity Shares as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise.

 

(qq)           "Subsequent Registration Statement" means a registration
statement or registration statements of the Company filed under the 1933 Act
covering the Subsequent Registrable Securities, which may be in the form of a
pre-effective amendment to the Initial Registration Statement.

 

(rr)              "Subsequent Required Registration Amount" means the number of
Subsequent Capacity Shares issued on the Subsequent Closing Date, subject to
adjustment as provided in Section 2(g).

 

(ss)             "Trading Day" means any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

(tt)              "Transaction Documents" shall have the meaning set forth in
the Subscription Agreement.

 



5 



 

2.                  Registration.

 

(a)                Initial Mandatory Registration. The Company shall prepare,
and, as soon as practicable but in no event later than the Initial Filing
Deadline, file with the SEC the Initial Registration Statement on Form S-3
covering the resale of all of the Initial Registrable Securities. In the event
that Form S-3 is unavailable for such a registration, the Company shall use such
other form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(f). The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of the date the Initial
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Section 2(g). The Initial Registration Statement shall contain
(except if otherwise directed by the Required Holders) the "Plan of
Distribution" and "Selling Stockholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have the Initial Registration Statement declared effective by the SEC as soon
as practicable, but in no event later than the Initial Effectiveness Deadline.
By 9:30 a.m. New York time on the Business Day following the Initial Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Initial Registration Statement.

 

(b)               Subsequent Mandatory Registration. If Subsequent Capacity
Shares have been issued pursuant to the terms of the Capacity and Services
Agreement and the Subscription Agreement, then the Company shall prepare, and,
as soon as practicable but in no event later than the Subsequent Filing
Deadline, file with the SEC the Subsequent Registration Statement on Form S-3
covering the resale of all of the Subsequent Registrable Securities. In the
event that Form S-3 is unavailable for such a registration, the Company shall
use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(f). The Subsequent Registration Statement prepared
pursuant hereto shall register for resale at least the number of shares of
Common Stock equal to the Subsequent Required Registration Amount determined as
of the date the Subsequent Registration Statement is initially filed with the
SEC, subject to adjustment as provided in Section 2(g). The Subsequent
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Stockholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its reasonable best efforts to have the Subsequent Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Subsequent Effectiveness Deadline. By 9:30 a.m. New York time on the
Business Day following the Subsequent Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Subsequent Registration
Statement.

 



6 



 

(c)                Additional Mandatory Registrations. The Company shall
prepare, and, as soon as practicable but in no event later than the Additional
Filing Deadline, file with the SEC an Additional Registration Statement on Form
S-3 covering the resale of all of the Additional Registrable Securities not
previously registered on an Additional Registration Statement hereunder. To the
extent the staff of the SEC does not permit the Additional Required Registration
Amount to be registered on an Additional Registration Statement, the Company
shall file Additional Registration Statements successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Additional Registrable Securities until the Additional Required Registration
Amount has been registered with the SEC. In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration on another appropriate form reasonably
acceptable to the Required Holders, subject to the provisions of Section 2(f).
Each Additional Registration Statement prepared pursuant hereto shall register
for resale at least that number of shares of Common Stock equal to the
Additional Required Registration Amount determined as of the date such
Additional Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(g). Each Additional Registration Statement
shall contain (except if otherwise directed by the Required Holders) the "Plan
of Distribution" and "Selling Stockholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have each Additional Registration Statement declared effective by the SEC as
soon as practicable, but in no event later than the Additional Effectiveness
Deadline. By 9:30 a.m. New York time on the Business Day following the
Additional Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Additional Registration Statement.

 

(d)               Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.

 

(e)                Legal Counsel. Subject to Section 5 hereof, the Required
Holders shall have the right to select one legal counsel to review any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
Required Holders. The Company and Legal Counsel shall reasonably cooperate with
each other in performing the Company's obligations under this Agreement.

 

(f)                Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as reasonably practicable after such form is available, provided that the
Company shall use reasonable best efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 



7 



 

(g)               Sufficient Number of Shares Registered. In the event the
number of shares available under a Registration Statement filed pursuant to
Section 2(a), Section 2(b) or Section 2(c) is insufficient to cover the Required
Registration Amount of Registrable Securities required to be covered by such
Registration Statement or an Investor's allocated portion of the Registrable
Securities pursuant to Section 2(d), the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than twenty (20) days
after the necessity therefor arises. The Company shall use its reasonable best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof. For purposes of
the foregoing provision, the number of shares available under a Registration
Statement shall be deemed "insufficient to cover all of the applicable Required
Registration Amount of Registrable Securities" if at any time the number of
shares of Common Stock available for resale under the Registration Statement is
less than the product determined by multiplying (i) the Required Registration
Amount as of such time by (ii) 0.90.

 

(h)               Effect of Failure to File and Obtain and Maintain
Effectiveness of Registration Statement. If (i) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (A) not filed
with the SEC on or before the applicable Filing Deadline (a "Filing Failure") or
(B) not declared effective by the SEC on or before the applicable Effectiveness
Deadline, (an "Effectiveness Failure") or (ii) on any day after the applicable
Effective Date sales of all of the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(r)) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading or any other limitation imposed by an Eligible Market
as a result of the Company’s failure to meet applicable listing requirements, a
failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock (other than as a result of a limitation on the maximum number of
shares of Common Stock permitted to be registered by the staff of the SEC
pursuant to Rule 415) or a failure to maintain the listing of the Common Stock)
(a "Maintenance Failure") then, as partial relief for the damages to any holder
by reason of any such delay in or reduction of its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity, including, without limitation,
specific performance or the additional obligation of the Company to register any
Cutback Shares), the Company shall pay to each holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one percent
(1.0%) of the aggregate Market Value (as such term is defined in the
Subscription Agreement) of such Investor's Registrable Securities whether or not
included in such Registration Statement on each of the following dates: (i) the
day of a Filing Failure; (ii) the day of an Effectiveness Failure; (iii) the
initial day of a Maintenance Failure; (iv) on the thirtieth day after the date
of a Filing Failure and every thirtieth day thereafter (in each case, pro rated
for periods totaling less than thirty days) until such Filing Failure is cured;
(v) on the thirtieth day after the date of an Effectiveness Failure and every
thirtieth day thereafter (in each case, pro rated for periods totaling less than
thirty days) until such Effectiveness Failure is cured; and (vi) on the
thirtieth day after the initial date of a Maintenance Failure and every
thirtieth day thereafter (in each case, pro rated for periods totaling less than
thirty days) until such Maintenance Failure is cured. The payments to which a
holder shall be entitled pursuant to this Section 2(h) are referred to herein as
"Registration Delay Payments." Registration Delay Payments shall be paid on the
earlier of (I) the dates set forth above and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. In
the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of one
percent (1.0%) per month (prorated for partial months) until paid in full.
Notwithstanding anything to the contrary herein or in the Subscription
Agreement, in no event shall (i) Registration Delay Payments be payable for any
period after the expiration of the Registration Period, (ii) the aggregate
amount of Registration Delay Payments to an Investor exceed, in the aggregate,
ten percent (10%) of the aggregate Market Value of such Investor's Registrable
Securities on the applicable Closing Date and (ii) the Company be obligated to
make both Public Information Failure Payments (as defined in the Subscription
Agreement) and Registration Delay Payments in respect of the same securities and
for any same period of time in which a failure giving rise to such payments is
deemed to have occurred.

 



8 



 

3.                  Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(c), 2(f) or 2(g), the Company will use
its reasonable best efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto, the Company shall have the following obligations:

 

(a)                The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
reasonable best efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). The Company
shall use reasonable best efforts to keep each Registration Statement effective
pursuant to Rule 415 at all times until the earliest of (i) the date as of which
the Investors may sell all of the Registrable Securities covered by such
Registration Statement without restriction or limitation pursuant to Rule 144
and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act, (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement or (iii) the date no Registrable Securities are
outstanding (the "Registration Period"). The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in light
of the circumstances in which they were made) not misleading. The term
"reasonable best efforts" shall mean, among other things, that the Company shall
submit to the SEC, within two (2) Business Days after the later of the date that
(i) the Company learns that no review of a particular Registration Statement
will be made by the staff of the SEC or that the staff has no further comments
on a particular Registration Statement, as the case may be, and (ii) the
approval of Legal Counsel pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than two (2) Business Days
after the submission of such request. The Company shall respond in writing to
comments made by the SEC in respect of a Registration Statement as soon as
practicable, but in no event later than fifteen (15) days after the receipt of
comments by or notice from the SEC that an amendment is required in order for a
Registration Statement to be declared effective. The Company shall include the
Legal Counsel on all substantive communications with respect to, and to receive
all drafts of the Registration Statement and any amendments and supplements
thereto to be filed with the SEC.

 



9 



 

(b)               The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until the expiration of the Registration Period. In the
case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or any analogous
report under the Securities Exchange Act of 1934, as amended (the "1934 Act"),
the Company shall, if permissible under applicable securities laws, have
incorporated such report by reference into such Registration Statement,
provided, that if the foregoing is not permitted by applicable securities laws,
the Company shall file such amendments or supplements with the SEC as soon as
practicable after the day the Company files the 1934 Act report which created
the requirement for the Company to amend or supplement such Registration
Statement.

 

(c)                The Company shall (A) permit Legal Counsel to review and
comment upon (i) a Registration Statement at least four (4) Business Days prior
to its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for amendments and supplements filed solely to
include information contained in Annual Reports on Form 10-K, Quarterly Reports
on Form 10-Q, Current Reports on Form 8-K, and any similar or successor reports)
within a reasonable number of days prior to their filing with the SEC, and (B)
not file any Registration Statement or amendment or supplement thereto in a form
to which Legal Counsel reasonably objects. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld. The Company shall furnish to
Legal Counsel, without charge upon written request (including by email), (i)
copies of any correspondence from the SEC or the staff of the SEC to the Company
or its representatives relating to any Registration Statement, (ii) promptly
after the same is prepared and filed with the SEC, one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, and all exhibits and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with Legal Counsel in performing the Company's obligations pursuant to
this Section 3.

 



10 



 

(d)               The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, to the
extent requested by an Investor, (i) promptly after the same is filed with the
SEC, at least one copy of such Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, all exhibits and each preliminary prospectus,
(ii) upon the effectiveness of any Registration Statement, ten (10) copies (or
such other number of copies as Legal Counsel or such Investor may reasonably
request) of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

 

(e)                The Company shall use its reasonable best efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or "blue sky" laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be reasonably necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to taxation in any such jurisdiction, or (z) file a consent to service of
process in any such jurisdiction. The Company shall promptly notify Legal
Counsel and each Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or "blue sky" laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 

(f)                The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event but in any event on the same Trading Day as becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(r), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile or email on the same day of such
effectiveness), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate. By 9:30 a.m. New York City time on
the date following the date any post-effective amendment has become effective,
the Company shall file with the SEC in accordance with Rule 424 under the 1933
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

 



11 



 

(g)               The Company shall use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction. If such an order or
suspension is issued, the Company shall use reasonable best efforts to obtain
the withdrawal of such order or suspension as promptly as practicable and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

 

(h)               If any Investor is required under applicable securities laws
to be described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, at the reasonable request of such Investor, the Company shall
furnish to such Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investor may
reasonably request (i) a letter, dated such date, from the Company's independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Investors, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investors.

 

(i)                 If any Investor is required under applicable securities laws
to be described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 



12 



 

(j)                 The Company shall hold in confidence and not make any
disclosure of information concerning an Investor provided to the Company unless
(i) the Company determines in good faith that disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the Company
determines in good faith that the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(k)               The Company shall use its reasonable best efforts either to
(i) cause all of the Registrable Securities covered by a Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) if the Company is unsuccessful in satisfying clause (i), secure the
inclusion for quotation of all of the Registrable Securities on another Eligible
Market for such Registrable Securities and, without limiting the generality of
the foregoing, to use its reasonable best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority, Inc.
as such with respect to such Registrable Securities. The Company shall pay all
fees and expenses (other than the fees of Legal Counsel) in connection with
satisfying its obligation under this Section 3(k).

 

(l)                 The Company shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.

 

(m)             If requested by an Investor, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

 



13 



 

(n)               The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(o)               The Company shall make generally available to its security
holders as soon as practical, but not later than ninety (90) days after the
close of the period covered thereby, an earnings statement (in form complying
with, and in the manner provided by, the provisions of Rule 158 under the 1933
Act) covering a twelve-month period beginning not later than the first day of
the Company's fiscal quarter next following the applicable Effective Date of a
Registration Statement.

 

(p)               The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(q)               Within two (2) Business Days after a Registration Statement
which covers Registrable Securities is declared effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

 

(r)                 Notwithstanding anything to the contrary herein, the Company
(i) may delay the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company, in the best interest of the Company and,
in accordance with advice of counsel to the Company, not otherwise required and
may postpone effecting a registration or (ii) may suspend the use of a
Registration Statement for periods coinciding with any "blackout" period under
the Company's insider trading policy (a "Grace Period"); provided, that the
Company shall promptly (i) notify the Investors in writing of the existence of
material, non-public information or the "blackout" period giving rise to a Grace
Period and the date on which the Grace Period will begin, and (ii) notify the
Investors in writing of the date on which the Grace Period ends; and, provided
further, that no Grace Period shall exceed sixty (60) consecutive days and
during any three hundred sixty five (365) day period such Grace Periods shall
not exceed an aggregate of one hundred twenty (180) days and the first day of
any Grace Period must be at least five (5) Trading Days after the last day of
any prior Grace Period (each, an "Allowable Grace Period"). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Allowable Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary,
subject to applicable securities laws, the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of the Subscription Agreement in
connection with any sale of Registrable Securities pursuant to an effective
Registration Statement with respect to which an Investor has entered into a
contract for sale, prior to the Investor's receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 



14 



 

(s)                Neither the Company nor any Subsidiary or affiliate thereof
shall identify any Investor as an underwriter in any public disclosure or filing
with the SEC, the Principal Market or any Eligible Market and any Investor being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement or any other Transaction Document;
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit B in the Registration Statement.

 

4.                  Obligations of the Investors.

 

(a)                At least five (5) Business Days prior to the first
anticipated Filing Date of a Registration Statement, the Company shall notify
each Investor in writing of the information the Company requires from each such
Investor if such Investor elects to have any of such Investor's Registrable
Securities included in such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that: (i) such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and (ii) such Investor shall execute
such documents in connection with such registration as the Company may
reasonably request.

 

(b)               Each Investor, by such Investor's acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor's election to exclude all of such Investor's
Registrable Securities from such Registration Statement.

 

(c)                Each Investor agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3(g)
or the first sentence of Section 3(f), such Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Investor's receipt
of copies of the supplemented or amended prospectus as contemplated by Section
3(g) or the first sentence of Section 3(f) or receipt of notice that no
supplement or amendment is required. Notwithstanding anything in this Agreement
to the contrary, subject to applicable securities laws, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Investor in accordance with the terms of the Subscription Agreement in
connection with any sale of Registrable Securities pursuant to an effective
Registration Statement with respect to which an Investor has entered into a
contract for sale prior to the Investor's receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which the Investor has not yet settled.

 



15 



 

(d)               Each Investor covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

(e)                In connection with any underwritten public offering by the
Company for its own account or the account of a security holder or holders, each
Investor agrees to execute a market standoff agreement with the underwriters for
such offering in customary form covering all Registrable Securities held by such
Investor, provided that all executive officers and directors of the Company and
all other holders of at least 5% of the Company’s voting securities enter into
similar agreements requiring each Investor to be treated no less favorably than
any other party to such an agreement as to any releases or modifications. The
underwriters in connection with such registration are intended third-party
beneficiaries of this Section 4(e) and shall have the right and power to enforce
the provisions of this Section 4(e) as though they were a party hereto.

 

5.                  Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $10,000 for each such
registration, filing or qualification.

 

6.                  Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)                To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several
(collectively, "Claims"), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person or its representatives for such Indemnified
Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; and (ii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors pursuant to Section 9. Notwithstanding anything to the contrary
in this Agreement, the Company shall not be required to reimburse the Investors
for the expenses of more than one counsel to all Investors.

 



16 



 

(b)               In connection with any Registration Statement in which an
Investor is participating, each such Investor agrees to severally and not
jointly indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an "Indemnified Party"), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Investor shall promptly reimburse the Indemnified Party for any legal or other
expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 



17 



 

(c)                Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
6, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which: (i) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party or Indemnified
Person of a release from all liability in respect to such Claim or litigation or
(ii) includes any admission as to fault on the part of the Indemnified Party.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party or Indemnified Person
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 



18 



 

(d)               The indemnification required by this Section 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

 

(e)                The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.                  Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.                  Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

 

(a)                make and keep public information available, as those terms
are understood and defined in Rule 144;

 

(b)               file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required under the applicable provisions of Rule 144; and

 

(c)                furnish to each Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.

 



19 



 

9.                  Assignment of Registration Rights.

 

The rights under this Agreement shall be assignable (but only with all related
obligations) by the Designee to any transferee of all or any portion of the
Designee's Registrable Securities if: (i) the Designee agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the securities held by the transferee or assignee constitute
Registrable Securities; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein; and (v) the Designee demonstrates to the Company's reasonable
satisfaction that such transfer has been made in accordance with the applicable
requirements of the Subscription Agreement. Upon the Company's receipt of the
documents referenced in (i), (ii) and (iv) above, the transferee shall
thereafter be deemed to be an "Investor." Except for any assignment in
accordance with this Section 9, this Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of each of the other parties hereto.

 

10.              Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities, unless all such holders agree in writing. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration (other than the reimbursement of legal fees) also is offered to
all of the parties to this Agreement.

 

11.              Miscellaneous.

 

(a)                A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.

 

(b)               Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered on the earliest of (a) the
date of transmission, if such notice or communication is delivered via facsimile
or e-mail at the facsimile number or e-mail address specified in this Section
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or e-mail at the facsimile number or e-mail address specified in this
Agreement later than 6:30 p.m. (New York City time) on any date and earlier than
11:59 p.m. (New York City time) on such date, (c) the Trading Day following the
date of mailing, if sent by nationally recognized overnight courier service,
specifying next Business Day delivery or (d) upon actual receipt by the party to
whom such notice is required to be given if delivered by hand, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be as follows:

 



20 



 

If to the Company:

 

Imation Corp.

1099 Helmo Avenue N, Suite 250

Oakdale, Minnesota 55128

Telephone: 651-340-8062

Attention: Tavis Morello, General Counsel

Email: tmorello@imation.com

 

With a copy (for informational purposes only) to:

 



Winston & Strawn LLP 200 Park Avenue New York, New York 10166   (212) 294-5400  
Telephone: (212) 294-5336 Facsimile: (212) 294-4700 Attention:  Joel L.
Rubinstein, Esq. Email: jrubinstein@winston.com



 

If to the Transfer Agent:

 

Wells Fargo Shareowner Services

1110 Centre Pointe Curve Suite 101

Mendota Heights MN 55120

MAC N9173-010

Telephone: 1-855-217-6361
Attention: Lindsey Fischer

Email: wfssrelationshipmanagement@wellsfargo.com

 

If the Designee:

 



Madison Avenue Capital Holdings, Inc. 510 Madison Ave., 9th Floor New York, New
York 10022 Telephone: (212) 825-0400 Facsimile: (646) 346-5650 Attention: 
George Hall   Daniel Strauss E-mail: geh@clinton.com   dstrauss@clinton.com





 



21 



 

With a copy (for informational purposes only) to Legal Counsel (see below)

 

If to Legal Counsel:

 



Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 Telephone:
(212) 756-2000 Facsimile: (212) 593-5955 Attention: Eleazer Klein, Esq. Email:
eleazer.klein@srz.com



 

, or to such other address, facsimile number and/or email address to the
attention of such other Person as the recipient party has specified by written
notice given to each other party two (2) days prior to the effectiveness of such
change in accordance with this Section 11(b). Written confirmation of receipt
(i) given by the recipient of such notice, consent, waiver or other
communication, (ii) mechanically or electronically generated by the sender's
facsimile machine or e-mail transmission containing the time, date, recipient
facsimile number or e-mail address and an image of the first page of such
transmission or (iii) provided by a courier or overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
a nationally recognized overnight delivery service in accordance with clause
(a), (b), (c) or (d) above, respectively.

 

(c)                In addition to being entitled to exercise all rights provided
herein, in any of the other Transaction Documents or granted by law, including
recovery of damages, the Investors and the Company will be entitled to specific
performance under the Transaction Documents. Any Person having any rights under
any provision of this Agreement or in any of the other Transaction Documents
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement or such other Transaction Documents and to exercise all other
rights granted by law. Furthermore, the Company recognizes that in the event
that it fails to perform, observe, or discharge any or all of its obligations
under any of the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Investors. The Company therefore agrees that the
Investors shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security. Failure of any party to
exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.

 

(d)               All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 



22 



 

(e)                If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(f)                This Agreement, the other Transaction Documents and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the other Transaction
Documents and the instruments referenced herein and therein supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

(g)               Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto. The Company may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the
Required Holders.

 

(h)               The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. No specific representation or warranty shall limit
the generality or applicability of a more general representation or warranty.
The parties agree that each of them and/or their respective counsel has reviewed
and had an opportunity to revise the Transaction Documents and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of the Transaction Documents or any amendments hereto.

 



23 



 

(i)                 This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) filed of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature page were an original thereof.

 

(j)                 Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)               All consents and other determinations required to be made by
the Investors pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by the Required Holders.

 

(l)                 This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person,
except that each Indemnified Person and Indemnified Party is an intended third
party beneficiary of Section 6 and may enforce the provisions of such
Section directly against the parties with obligations thereunder.

 

(m)             The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

(n)               To the extent that the Company makes a payment or payments to
the Investors hereunder or pursuant to any of the other Transaction Documents or
the Investors enforce or exercise their respective rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company or any of
its Subsidiaries by a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

* * * * * *

[Signature Page Follows]

 

24 



 

IN WITNESS WHEREOF, the Designee and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  COMPANY:           IMATION CORP.                   By: /s/ Danny Zheng    
Name: Danny Zheng     Title: Chief Financial Officer



  

[Signature Page to Registration Rights Agreement]



 

 

IN WITNESS WHEREOF, the Designee and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  DESIGNEE:           MADISON AVENUE CAPITAL HOLDINGS, INC.                  
By: /s/ George Hall     Name: George Hall     Title: Authorized Signatory

  

[Signature Page to Registration Rights Agreement]



 

 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Wells Fargo Shareowner Services

1110 Centre Pointe Curve Suite 101

Mendota Heights MN 55120

MAC N9173-010

Telephone: 1-855-217-6361
Attention: Lindsey Fischer

Email: wfssrelationshipmanagement@wellsfargo.com

 

Re:Imation Corp.

 

Ladies and Gentlemen:

 

Reference is made that certain Subscription Agreement, dated as of November 22,
2016 (the "Subscription Agreement"), entered into by and among Imation Corp., a
Delaware corporation (the "Company") and the subscriber named therein pursuant
to which the Company issued to Madison Avenue Capital Holdings, Inc. (the
"Holder") shares (the "Capacity Shares") of the Company's common stock, par
value $0.01 per share (the "Common Stock"). Pursuant to the Subscription
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the "Registration Rights Agreement") pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement), including the
Capacity Shares under the Securities Act of 1933, as amended (the "1933 Act").
In connection with the Company's obligations under the Registration Rights
Agreement, on ____________ ___, 201_, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the "Registration Statement") with the
Securities and Exchange Commission (the "SEC") relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

Very truly yours,

 

[ISSUER'S COUNSEL]

 

By:_____________________

 

CC: [LIST NAMES OF HOLDERS]

 

A-1

 

 

EXHIBIT B

SELLING STOCKHOLDER

 

The common stock being offered by the selling stockholder are those previously
issued to the selling stockholder. For additional information regarding the
issuances of those shares of common stock, see "Private Placement of Common
Shares " above. We are registering the shares of common stock in order to permit
the selling stockholder to offer the shares for resale from time to time. The
selling stockholder has not had any material relationship with us within the
past three years, except for (i) the ownership of the shares of common stock,
(ii) the entry by Clinton Group, Inc., an affiliate of the selling stockholder,
into the Capacity and Services Agreement, (iii) the fact that Mr. Joseph A.
DePerio, an employee of Clinton Group, Inc., serves as a member of our board of
directors and (iv) the fact that the selling stockholder manages $35 million of
our excess cash for investment in Clinton Lighthouse Equities Strategy Fund
(Offshore), a fund managed by Clinton Group, Inc.

 

The table below lists the selling stockholder and other information regarding
the beneficial ownership of the shares of common stock by the selling
stockholder. The second column lists the number of shares of common stock
beneficially owned by the selling stockholder, based on its ownership of the
shares of common stock, as of ________, 201_.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholder.

 

In accordance with the terms of a registration rights agreement with the selling
stockholder, this prospectus generally covers the resale of at least the maximum
number of shares of common stock issued as of the trading day immediately
preceding the applicable date of determination and all subject to adjustment as
provided in the registration right agreement. The fourth column assumes the sale
of all of the shares offered by the selling stockholder pursuant to this
prospectus.

 

Annex I-1



 

 





Name of Selling Stockholder Number of shares of Common Stock Owned Prior to
Offering Maximum Number of shares of Common Stock to be Sold Pursuant to this
Prospectus Number of shares of Common Stock Owned After Offering Madison Avenue
Capital Holdings, Inc. (1)     0



 

(1) George Hall, as the President of Madison Avenue Capital Holdings, Inc.
("MACH"), is deemed to have voting power and dispositive power with respect to
all shares as to which MACH has voting power or dispositive power. Accordingly,
MACH and Mr. Hall are deemed to have shared voting and shared dispositive power
with respect to all of the Company's securities beneficially owned by MACH. Mr.
Hall disclaim beneficial ownership of any and all such securities in excess of
his actual pecuniary interest therein.

 

Annex I-2



 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock previously issued to permit the
resale of these shares of common stock by the holders thereof and holders of the
shares of common stock warrants from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholder of the shares of common stock. We will bear all fees and expenses
incident to our obligation to register the shares of common stock.

 

The selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholder will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·sales pursuant to Rule 144;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 



Annex I-3



 

If the selling stockholder effects such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholder or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholder may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholder may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholder may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholder under this prospectus.
The selling stockholder also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholder and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 



Annex I-4



 

The selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that the selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholder against liabilities, including some liabilities under the Securities
Act, in accordance with the registration rights agreements, or the selling
stockholders will be entitled to contribution. We may be indemnified by the
selling stockholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling stockholder specifically for use in this prospectus, in accordance
with the related registration rights agreement, or we may be entitled to
contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 



Annex I-5

 